                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32          Desc
                                                                                  Main Document     Page 1 of 26


                                                 1     McDERMOTT WILL & EMERY LLP
                                                       CHARLES E. WEIR (SBN 211091)
                                                 2     cweir@mwe.com
                                                       JASON D. STRABO (SBN 246426)
                                                 3     jstrabo@mwe.com
                                                       KATE M. HAMMOND (SBN 293433)
                                                 4     khammond@mwe.com
                                                       2049 Century Park East, Suite 3800
                                                 5     Los Angeles, CA 90067-3218
                                                       Telephone:    (310) 277-4110
                                                 6     Facsimile:    (310) 277-4730
                                                 7     Attorneys for Movants
                                                       Experience Hendrix, LLC and Authentic Hendrix,
                                                 8     LLC
                                                 9
                                                                          UNITED STATES BANKRUPTCY COURT
                                                10
                                                            CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12                                                      Case No. 1-19-bk-10062-VK
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13                                                      CHAPTER 11

                                                14                                                      HENDRIX CREDITORS’ NOTICE OF
                                                                                                        MOTION AND MOTION FOR ORDER
                                                15                                                      APPOINTING CHAPTER 11 TRUSTEE
                                                                                                        PURSUANT TO BANKRUPTCY CODE
                                                16                                                      SECTION 1104(a) OR CONVERTING
                                                       In re:                                           DEBTOR’S CASE TO CHAPTER 7
                                                17                                                      PURSUANT TO BANKRUPTCY CODE
                                                       Andrew Marc Pitsicalis,                          SECTION 1112; MEMORANDUM OF
                                                18                                                      POINTS AND AUTHORITIES IN
                                                                        Debtor.                         SUPPORT
                                                19
                                                                                                        [Declaration of Jason D. Strabo Filed
                                                20                                                      Concurrently Herewith]

                                                21                                                      Hearing
                                                                                                        Date:     TBD
                                                22                                                      Time:     TBD
                                                                                                        Location: Courtroom 301
                                                23                                                      21041 Burbank Boulevard
                                                                                                        Woodland Hills, CA 91367
                                                24

                                                25

                                                26

                                                27

                                                28
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                Desc
                                                                                  Main Document     Page 2 of 26


                                                 1               PLEASE TAKE NOTICE that on a date and time to be set by the Court,1 Experience
                                                 2     Hendrix, LLC (“Experience Hendrix”) and Authentic Hendrix, LLC (“Authentic Hendrix,” and
                                                 3
                                                       together with Experience Hendrix, the “Hendrix Creditors”), will move the Court for entry of an
                                                 4
                                                       order appointing a chapter 11 trustee pursuant to Bankruptcy Code Section 1104(a) or converting the
                                                 5
                                                       above-captioned debtor’s case to chapter 7 pursuant to Bankruptcy Code Section 1112 (the
                                                 6

                                                 7     “Motion”).

                                                 8               PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice of Motion,

                                                 9     the accompanying Memorandum of Points and Authorities, the concurrently filed Declaration of
                                                10
                                                       Jason D. Strabo (the “Strabo Decl.”), supporting statements, arguments and representations of
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       counsel who will appear at the hearing on the Motion, the record in this case, and any other evidence
                                                12
                             ATTORNEYS AT LAW




                                                       properly brought before the Court in all other matters of which this Court may properly take judicial
                               LOS ANGELES




                                                13
                                                       notice.
                                                14

                                                15               PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 9013-1(f) of the Local

                                                16     Bankruptcy Rules of the United States Bankruptcy Court for the Southern District of California (the
                                                17     “Local Bankruptcy Rules”), any party opposing or responding to the Motion must file a response
                                                18
                                                       (the “Response”) with the Bankruptcy Court and serve a copy of it upon the moving party and the
                                                19
                                                       United States Trustee not later than 14 days before the date designated for the hearing. A Response
                                                20
                                                       must be a complete written statement of all reasons in opposition to the Motion or in support,
                                                21

                                                22     declarations and copies of all evidence on which the responding party intends to rely, and any

                                                23     responding memorandum of points and authorities.

                                                24

                                                25
                                                       1
                                                         In accordance with the Court’s procedures for self-calendaring, the Hendrix Creditors have not
                                                26     self-calendared the hearing date and time for this motion because it is anticipated that the hearing on
                                                       such motion may extend more than 15 minutes in length. In addition, the Hendrix Creditors are
                                                27     filing concurrently with this Motion an Application for Order Shortening Time pursuant to L.B.R.
                                                       9075-1, through which they are concurrently requesting that this matter be set for hearing on an
                                                28     expedited basis.

                                                                                                        -1-
                                                     Case 1:19-bk-10062-VK       Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32              Desc
                                                                                 Main Document     Page 3 of 26


                                                 1            PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the failure to file
                                                 2     and serve a timely objection to the Motion may be deemed by the Court to be consent to the relief
                                                 3
                                                       requested herein.
                                                 4

                                                 5 Dated: January 15, 2019                    McDERMOTT WILL & EMERY LLP
                                                 6

                                                 7
                                                                                              By:    /s/ Jason D. Strabo
                                                 8                                                   CHARLES E. WEIR
                                                 9                                                   JASON D. STRABO
                                                                                                     KATE M. HAMMOND
                                                10                                                   Attorneys for Movants Experience Hendrix,
                                                                                                     LLC and Authentic Hendrix, LLC
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                      -2-
                                                     Case 1:19-bk-10062-VK                   Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                                          Desc
                                                                                             Main Document     Page 4 of 26


                                                 1                                                          TABLE OF CONTENTS
                                                 2                                                                                                                                                Page
                                                 3     TABLE OF AUTHORITIES ................................................................................................................ ii
                                                 4     MEMORANDUM OF POINTS AND AUTHORITIES .......................................................................1
                                                 5     PROCEDURAL BACKGROUND........................................................................................................1
                                                 6     PRELIMINARY STATEMENT ...........................................................................................................2
                                                 7     JURISDICTION ....................................................................................................................................5
                                                 8     STATEMENT OF FACTS ....................................................................................................................5
                                                 9               (A)        Pitsicalis and the Entity Debtors ....................................................................................5
                                                10               (B)        The Stipulated Judgment................................................................................................5
                                                11               (C)        The C.D. Cal. Action .....................................................................................................6
MCDERMOTT WILL & EMERY LLP




                                                12               (D)        Pitsicalis Promptly Violates the Charging Order ...........................................................7
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13               (E)        The Contempt Motion Hearing ......................................................................................8
                                                14               (F)        The S.D.N.Y. Action......................................................................................................9
                                                15     APPLICABLE LAW ...........................................................................................................................10
                                                16               (A)        The Court Should Appoint a Chapter 11 Trustee Under Bankruptcy Code
                                                                            Section 1104(a) ............................................................................................................10
                                                17
                                                                 (B)        In the Alternative, the Court Should Convert this Case Under Bankruptcy
                                                18                          Code Section 1112(b) ..................................................................................................15
                                                19     CONCLUSION ....................................................................................................................................18
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                                            -i-
                                                     Case 1:19-bk-10062-VK                     Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                                             Desc
                                                                                               Main Document     Page 5 of 26


                                                 1                                                          TABLE OF AUTHORITIES
                                                 2                                                                                                                                                  Page(s)
                                                 3     Federal Cases
                                                 4
                                                       In re Aardvark,
                                                 5         1997 WL 129346 (D. Del. Mar. 4, 1997) ......................................................................................14

                                                 6     In re Bellevue Place Assoc.,
                                                           171 B.R. 615 (Bankr. N.D. Ill. 1994) ......................................................................................11, 13
                                                 7
                                                       Burns v. Macgibbon (In re Macgibbon),
                                                 8        BAP No. WW-05-1422-PaNK, 2006 WL 6810935 (B.A.P. 9th Cir. Aug. 14,
                                                          2006) ..............................................................................................................................................17
                                                 9

                                                10     In re Cambridge Biotech Corp.,
                                                           186 B.R. 9 (Bankr. D. Mass. 1995), aff’d, 212 B.R. 10 (D. Mass. 1997), aff’d, 186
                                                11         F.3d 1356 (Fed. Cir. 1999) ............................................................................................................13
MCDERMOTT WILL & EMERY LLP




                                                12     Caradon Doors and Windows, Inc. v. Eagle-Picher Industries, Inc. (In re Eagle-
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                          Picher Industries, Inc.),
                                                13        447 F.3d 461 (6th Cir. 2006) .........................................................................................................13
                                                14
                                                       In re Chu,
                                                15         253 B.R. 92 (S.D. Cal. 2000) .........................................................................................................17

                                                16     In re Corona Care Convalescent Corp.,
                                                           527 B.R. 379 (Bankr. C.D. Cal. 2015)...........................................................................................16
                                                17
                                                       In re Evans,
                                                18         48 B.R. 46 (Bankr. W.D. Tex. 1985) .............................................................................................14
                                                19     Green v. Howard Family Trust (In re Green),
                                                20        Nos. NV-15-1349-KiLDO and NV-15-1360-KiLDo, 2016 WL 6699311 (B.A.P.
                                                          9th Cir. Nov. 9, 2016) ....................................................................................................................17
                                                21
                                                       In re Great Northeastern Lumber & Mill Work Corp.,
                                                22         20 B.R. 610 (Bankr. E.D. Pa. 1982) ..............................................................................................14
                                                23     In re Hampton Hotel Investors, L.P.,
                                                           270 B.R. 346 (Bankr. S.D.N.Y. 2001) ...........................................................................................16
                                                24
                                                       In re Incredible Auto Sales LLC,
                                                25
                                                           No. 06-60855-11, 2007 WL 1100276 (Bankr. D. Mont. Apr. 10, 2017).................................15, 16
                                                26
                                                       In re Intercat,
                                                27         247 B.R. 911 (S.D. Ga. 2000) ........................................................................................................12

                                                28

                                                                                                                                 -ii-
                                                     Case 1:19-bk-10062-VK                     Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                                              Desc
                                                                                               Main Document     Page 6 of 26


                                                 1     In re Klein/Ray Broadcasting,
                                                           100 B.R. 509 (9th Cir. BAP 1987).................................................................................................11
                                                 2
                                                       In re Madison Management,
                                                 3
                                                           137 B.R. 275 (Bankr. N.D. Ill. 1992) ......................................................................................13, 15
                                                 4
                                                       In re Marsch,
                                                 5         36 F.3d 825 (9th Cir. 1994) ...........................................................................................................17

                                                 6     Marshall v. Marshall (In re Marshall),
                                                         721 F.3d 1032 (9th Cir. 2013) .......................................................................................................16
                                                 7
                                                       In re Marvel Entm’t Group, Inc.,
                                                 8         140 F.3d 463 (3d Cir. 1998).....................................................................................................11, 13
                                                 9
                                                       In re Nautilus of New Mexico, Inc.,
                                                10         83 B.R. 784 (Bankr. D. N.M. 1988) ..............................................................................................12

                                                11     In re Oklahoma Refining Co.,
MCDERMOTT WILL & EMERY LLP




                                                           838 F.2d 1133 (10th Cir. 1988) ...............................................................................................11, 14
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                       In re PRS Ins. Gp., Inc.,
                                                13         274 B.R. 381 (D. Del. 2001) ..........................................................................................................12
                                                14
                                                       Reading Co. v. Brown,
                                                15        391 U.S. 471 (1968) .......................................................................................................................13

                                                16     In re Tel-Net Hawaii, Inc.,
                                                           105 B.R. 594 (Bankr. D. Hawaii 1989) .........................................................................................12
                                                17
                                                       Federal Statutes
                                                18
                                                       11 U.S.C.
                                                19        § 102(3) ..........................................................................................................................................13
                                                20        § 1104..................................................................................................................................... passim
                                                          § 1107(a) ..........................................................................................................................................2
                                                21        § 1108...............................................................................................................................................2
                                                          § 1112..................................................................................................................................... passim
                                                22
                                                       28 U.S.C.
                                                23        § 157.................................................................................................................................................5
                                                          § 157(b)(2)(A) ..................................................................................................................................5
                                                24
                                                          § 1334...............................................................................................................................................5
                                                25        § 1408...............................................................................................................................................5
                                                          § 1409...............................................................................................................................................5
                                                26

                                                27

                                                28

                                                                                                                                 -iii-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                 Desc
                                                                                   Main Document     Page 7 of 26


                                                 1                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                 2     TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES BANKRUPTCY JUDGE:
                                                 3
                                                              The Hendrix Creditors hereby submit their Memorandum of Points and Authorities in
                                                 4
                                                       support of their Motion for Order Appointing Chapter 11 Trustee Pursuant to Bankruptcy Code
                                                 5
                                                       Section 1104(a) or Converting Debtor’s Case to Chapter 7 Pursuant to Bankruptcy Code
                                                 6

                                                 7     Section 1112.

                                                 8                                       PROCEDURAL BACKGROUND

                                                 9            1.       On January 10, 2018, Purple Haze Properties, LLC and a related entity, Rockin
                                                10
                                                       Artwork, LLC (collectively, the “Entity Debtors”), filed voluntary barebones petitions for relief
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       under chapter 11 of the Bankruptcy Code (the “Entity Debtor Petitions”).2
                                                12
                             ATTORNEYS AT LAW




                                                              2.       On January 11, 2018, Andrew Marc Pitsicalis (“Pitsicalis” and together with the
                               LOS ANGELES




                                                13
                                                       Entity Debtors, the “Debtors”), the managing member of the Entity Debtors, filed a voluntary
                                                14

                                                15     barebones petition for relief under chapter 11 of the Bankruptcy Code (together with the Entity

                                                16     Debtor Petitions, the “Chapter 11 Cases”).
                                                17            3.       The Chapter 11 Cases were filed to frustrate the powers of the Receiver (defined
                                                18
                                                       below) and to frustrate Judge Phillips’ mandate that all third parties who owe money to the Entity
                                                19
                                                       Debtors or Pitsicalis be provided with notice of the Contempt Order (defined below). 3
                                                20
                                                              4.       The Clerk of Court cited all three petitions for various deficiencies, including failing
                                                21

                                                22     to file the required schedules and statements of financial affairs pursuant to Bankruptcy Rule 1007.

                                                23            5.       The Entity Debtors and Pitsicalis continue to operate their businesses and manage

                                                24     their properties as debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.
                                                25
                                                       2
                                                         Rockin Artwork, LLC’s and Purple Haze Properties LLC’s case numbers are 1:19-bk-10051-VK
                                                26     and 1:19-bk-10052-VK, respectively.
                                                       3
                                                         As more fully explained below, while the Receiver was granted financial control of the Entity
                                                27     Debtors through the Contempt Order (defined below) just 11 days ago, Pitsicalis caused the Entity
                                                       Debtors to file the Entity Debtor Petitions before financial control could be transferred to the
                                                28     Receiver.

                                                                                                         -1-
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                Desc
                                                                                  Main Document     Page 8 of 26


                                                 1                                       PRELIMINARY STATEMENT
                                                 2            6.      The Hendrix Creditors and the Debtors have a storied past. Approximately twelve
                                                 3
                                                       years ago, Pitsicalis began systematically and wrongfully exploiting the intellectual property rights
                                                 4
                                                       of one of the greatest artists in the history of Rock and Roll music, Jimi Hendrix. The Hendrix
                                                 5
                                                       Creditors brought various lawsuits to protect their property rights. On August 24, 2017, the Hendrix
                                                 6

                                                 7     Creditors secured a judgment that the Hendrix Creditors domesticated and have been attempting to

                                                 8     enforce in this district. Enforcement of the judgment has resulted in the Debtors’ willful violations

                                                 9     of court orders, fraudulent transfers, and spoliation of substantive evidence. As discussed in more
                                                10
                                                       detail below, the Debtors have been repeatedly sanctioned in multiple federal courts and Chief Judge
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       Virginia A. Phillips of this District recently held Pitsicalis in contempt. This saga has now made its
                                                12
                             ATTORNEYS AT LAW




                                                       way to this Court. Given the Debtors’ repeated fraudulent acts and violations of court orders, the
                               LOS ANGELES




                                                13
                                                       Chapter 11 Cases should proceed under the immediate supervision of a chapter 11 trustee or panel
                                                14

                                                15     trustee under chapter 7.

                                                16            7.      This case is the poster child for cases in which there is “cause” for such relief. As
                                                17     laid out in more detail below, Pitsicalis’s unlawful conduct and efforts to defraud his creditors and
                                                18
                                                       those of the Entity Debtors has been well-documented, adjudicated and subject to express findings
                                                19
                                                       and orders entered by District Court judges in this District and in the Southern District of New York.
                                                20
                                                       On April 23, 2018, Chief Judge Virginia A. Phillips of this District entered an order in which the
                                                21

                                                22     court concluded that Pitsicalis had “used various corporate entities [including the Entity Debtors] to

                                                23     pay for multi-million dollar properties and continues to use these entities for other personal

                                                24     expenses. Pitsicalis has also failed to pay taxes for himself or the companies he controls, failed to
                                                25     maintain corporate records, and has failed to notify the Court of newly-created corporate entities.”
                                                26

                                                27

                                                28

                                                                                                        -2-
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                 Desc
                                                                                  Main Document     Page 9 of 26


                                                 1     (Declaration of Jason D. Strabo (“Strabo Decl.”) at ¶ 2, Exhibit (“Ex.”) HX-1 [Dkt. No. 704 at 10–
                                                 2     11] (hereinafter, the “Charging Order”)). Judge Phillips further found that “Pitsicalis frequently
                                                 3
                                                       transfers money back and forth between his various companies, and continues to form new entities.”
                                                 4
                                                       Id. As a result of these conclusions, Judge Phillips concluded that “there is a probability of
                                                 5
                                                       fraudulent conduct [and] a danger that Pitsicalis’s assets are in imminent danger of being concealed .
                                                 6

                                                 7     . . .” Id.

                                                 8              8.    To address these concerns, Judge Phillips appointed a third party receiver, Kevin

                                                 9     Singer of Receivership Specialists (the “Receiver”), who was to be provided with access to all books
                                                10
                                                       and records of the Entity Debtors and directed to “review and approve all expenditures by” the
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       Entity Debtors. (Id. at 12–13.) Pitsicalis responded by promptly and repeatedly ignoring Judge
                                                12
                             ATTORNEYS AT LAW




                                                       Phillips’ order. (Strabo Decl. at ¶ 6, Ex. HX-3 [Dkt. No. 112 at 1] (hereinafter, the “Contempt
                               LOS ANGELES




                                                13
                                                       Order”)). Instead, over the following months, the Entity Debtors, under Pitsicalis’s direction and
                                                14

                                                15     control, made a litany of expenditures for which Pitsicalis neither requested nor received Receiver

                                                16     approval and repeatedly withheld from the Receiver records to which he was entitled under the terms
                                                17     of the Charging Order. (Id.)
                                                18
                                                                9.    As a result of these violations, just 11 days ago, on January 3, 2019, Judge Phillips
                                                19
                                                       entered the Contempt Order, finding Pitsicalis in contempt of court, removing Pitsicalis from
                                                20
                                                       authority over the financial affairs of the Entity Debtors, and transferring financial control over the
                                                21

                                                22     Entity Debtors to the Receiver. (Contempt Order ¶¶ 2, 3, 5.) Judge Phillips further ordered

                                                23     Pitsicalis to return to the Entity Debtors over $100,000 in funds he had wrongfully disbursed from

                                                24

                                                25

                                                26     4
                                                         Judge Phillips entered the Charging Order in the matter styled as Experience Hendrix, LLC, et al. v.
                                                       Andrew Pitsicalis, et al., Case No. 17-cv-07235 VAP (MRWx) (C.D. Cal. Sept. 28, 2017) (the “C.D.
                                                27     Cal. Action”), which is the action the Hendrix Creditors brought to enforce the judgment they were
                                                       awarded in the D. Wash.. Action (defined below). Unless otherwise indicated, all docket number
                                                28     references in this motion are to the docket number for the C.D. Cal. Action.

                                                                                                         -3-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                 Desc
                                                                                   Main Document    Page 10 of 26


                                                 1     the Entity Debtors and awarded the Hendrix Creditors their reasonable fees and costs incurred as a
                                                 2     result of Pitsicalis’s malfeasance. (Id. ¶¶ 5, 7.)
                                                 3
                                                               10.     Nothing has changed in the past 11 days. Moreover, this is far from the only incident
                                                 4
                                                       in which Pitsicalis, and the Entity Debtors under Pitsicalis’s management, have been the subject of
                                                 5
                                                       sanctions in federal court proceedings. Over the past six months alone, Pitsicalis has been the
                                                 6

                                                 7     subject of a further eight separate orders regarding sanctions issued by another federal judge, Judge

                                                 8     Paul Engelmayer of the United States District Court for the Southern District of New York, in a

                                                 9     matter styled as Experience Hendrix, L.L.C., et al. v. Andrew Pitsicalis, et al., Case No. 17-cv-1927
                                                10
                                                       (S.D.N.Y. Mar. 16, 2017) (the “S.D.N.Y. Action”). (Strabo Decl. at ¶¶ 8-16, Exs. HX-4-HX-12
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       [S.D.N.Y. Action Dkt. Nos. 172, 188, 194, 213, 218, 269, 275, 279, 285]). Indeed, Pitsicalis’s
                                                12
                             ATTORNEYS AT LAW




                                                       misconduct in the course of those proceedings led Judge Engelmayer to recently note, with regard to
                               LOS ANGELES




                                                13
                                                       Pitsicalis, “I have had some miscreant actors but your client is in competition for the gold.” (Strabo
                                                14

                                                15     Decl. at ¶ 17, Ex. HX-13 [S.D.N.Y. Action, Oct. 26, 2018 Hearing Trans., 207:4–6]).5

                                                16             11.     The facts above are the epitome of “cause” warranting the appointment of a chapter
                                                17     11 trustee or conversion to chapter 7 so that an independent fiduciary can examine the Entity
                                                18
                                                       Debtors’ and Pitsicalis’s affairs and objectively decide what is in the best interests of creditors. As
                                                19
                                                       such, the Hendrix Creditors respectfully requests this Court to issue an order finding that cause exists
                                                20
                                                       to (i) appoint a chapter 11 trustee or, alternatively, (ii) convert the Chapter 11 Cases to cases under
                                                21

                                                22     chapter 7, as the Court deems most appropriate.6

                                                23

                                                24     5
                                                         Judge Engelmayer also noted that Pitsicalis “might want to think about a different business model
                                                       because this is – I mean, essentially, the entirety of what he is earning or a large part of it is wrapped
                                                25     up in a practice that is contended to yield money that belongs to someone else.” (Strabo Decl. at ¶
                                                       17, Ex. HX-13 [S.D.N.Y. Action, Oct. 26, 2018 Hearing Trans., 240:15-19]).
                                                26     6
                                                         The Hendrix Creditors respectfully suggest that Kevin Singer of Receivership Specialists, who has
                                                       served as the duly appointed receiver in connection with the C.D. Cal. Action, would be an
                                                27     appropriate choice to serve as trustee here. Mr. Singer has a lengthy track record of serving as a
                                                       court-appointed fiduciary and is extensively familiar with the facts of this case and the operations of
                                                28     the Entity Debtors and Pitsicalis.

                                                                                                            -4-
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                 Desc
                                                                                  Main Document    Page 11 of 26


                                                 1                                                JURISDICTION
                                                 2            12.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.
                                                 3
                                                       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The matter is a core proceeding pursuant
                                                 4
                                                       to 28 U.S.C. § 157(b)(2)(A), and this Court has subject matter jurisdiction to enter findings of fact
                                                 5
                                                       and conclusions of law and a final judgment. The statutory predicates for the relief sought herein are
                                                 6

                                                 7     sections 1104(a) and 1112(b) of the Bankruptcy Code, Rule 9014 of the Federal Rules of Bankruptcy

                                                 8     Procedure (the “Bankruptcy Rules”).

                                                 9                                          STATEMENT OF FACTS
                                                10
                                                                      (A)     Pitsicalis and the Entity Debtors
                                                11
MCDERMOTT WILL & EMERY LLP




                                                              13.     Pitsicalis is an individual who resides at 410 Upper Lake Road, Lake Sherwood,
                                                12
                             ATTORNEYS AT LAW




                                                       California, within this district. Pitsicalis formed Rockin Artwork, LLC on August 10, 2009 and
                               LOS ANGELES




                                                13
                                                       Purple Haze Properties, LLC on February 19, 2015. Charging Order at 2; see also (Dkt. No. 53-3).
                                                14

                                                15     Since their formation, Pitsicalis has used the Debtors “to pay for multi-million dollar properties and

                                                16     continues to use these entities for other personal expenses. Pitsicalis has also failed to pay taxes for
                                                17     himself or the companies he controls, failed to maintain corporate records, and has failed to notify
                                                18
                                                       the Court of newly-created corporate entities. See, e.g., Charging Order at 5; see also (Dkt. No. 53-
                                                19
                                                       5.). The record also shows that Pitsicalis frequently transfers money back and forth between his
                                                20
                                                       various companies, and continues to form new entities.” Charging Order at 10–11.
                                                21

                                                22                    (B)     The Stipulated Judgment

                                                23            14.     In March 2009, the Hendrix Creditors filed suit against Pitsicalis and a second

                                                24     defendant, Hendrixlicensing.com, Ltd. (collectively, the “Judgment Debtors”), in the United States
                                                25     District Court for the District of Washington for federal trademark infringement, false designation of
                                                26
                                                       origin/federal unfair competition, violation of the Washington consumer protection act, contributory
                                                27
                                                       infringement, and unjust enrichment (the “D. Wash. Action”). Charging Order at 3; see also (Dkt.
                                                28

                                                                                                         -5-
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                Desc
                                                                                  Main Document    Page 12 of 26


                                                 1     No. 53-42). In July 2015, the Hendrix Creditors and Pitsicalis entered into a settlement agreement
                                                 2     and stipulated judgment (the “Stipulated Judgment”) in the D. Wash. Action under which Pitsicalis
                                                 3
                                                       was required to make monthly payments to the Hendrix Creditors. Charging Order at 3; see also
                                                 4
                                                       (Dkt. No. 53-47). Pitsicalis made sporadic payments and ultimately defaulted on the monthly
                                                 5
                                                       settlement payments of $4,500 in April, May, June, November and December of 2016 and January,
                                                 6

                                                 7     March and April of 2017, ultimately leading to the Stipulated Judgment being entered in the D.

                                                 8     Wash. Action on August 24, 2017. Charging Order at 3; see also (Dkt. No. 53-48) (D. Wash. Action

                                                 9     Dkt. Nos. 226–227).
                                                10
                                                              15.     As detailed by Judge Phillips, Pitsicalis has engaged in numerous transfers to defraud
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       his creditors. One key example relates to the purchase of his current home. In November 2016, the
                                                12
                             ATTORNEYS AT LAW




                                                       same month in which he defaulted (again) on his settlement payments of $4,500 per month, Pitsicalis
                               LOS ANGELES




                                                13
                                                       transferred title to a home that he owned in Las Vegas (the “Las Vegas Home”) to Rockin Artwork
                                                14

                                                15     for $1. Charging Order at 4; see also (Dkt. Nos. 53-26, and 55-13). Pitsicalis, as the controlling

                                                16     member of Rockin Artwork, then took out a loan on the Las Vegas Home and used that money as a
                                                17     down payment to purchase a then $2.8 million home, which has recently appraised at $3.0 million, in
                                                18
                                                       Lake Sherwood, California (the “Lake Sherwood Home”). Charging Order at 4; see also (Dkt. No.
                                                19
                                                       53-4 at 14). In other words, at the same time that Pitsicalis was defaulting on his obligations to the
                                                20
                                                       Hendrix Creditors, he transferred assets to Rockin Artwork without consideration and then
                                                21

                                                22     purchased a nearly $3 million home for himself.

                                                23                    (C)     The C.D. Cal. Action

                                                24            16.     On September 28, 2017, the Hendrix Creditors commenced the C.D. Cal. Action by
                                                25     registering the Stipulated Judgment in this district. (Strabo Decl. ¶ 2; see also Dkt. No. 1). The C.D.
                                                26
                                                       Cal. Action was assigned to Judge Phillips. The Hendrix Creditors thereafter conducted a pair of
                                                27
                                                       judgment debtor examinations of Pitsicalis and, in light of his examination testimony, filed an
                                                28

                                                                                                         -6-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                Desc
                                                                                   Main Document    Page 13 of 26


                                                 1     application for an order charging Pitsicalis’s interests in the two Entity Debtors and appointment of a
                                                 2     receiver on March 19, 2018 (the “Application”). (Id. at ¶ 2; see also Dkt. Nos. 53, 54).7
                                                 3
                                                               17.     On April 23, 2018, the Court granted the Application and entered the Charging Order.
                                                 4
                                                       In the Charging Order, Judge Phillips concluded, among other things, that “there is a probability of
                                                 5
                                                       fraudulent conduct, a danger that Pitsicalis’s assets are in imminent danger of being concealed, and
                                                 6

                                                 7     that the legal remedies attempted thus far have been inadequate.” (Charging Order at 11.) Under the

                                                 8     terms of the Charging Order, Judge Phillips ordered that the Receiver (1) was to “have full access to

                                                 9     and/or obtain copies of all books and records, ledgers, financial statements, financial reports,
                                                10
                                                       financial documents…and all other business records of the Entity Debtors, as the Receiver deems
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       necessary” (id. at 12–13); (2) was to “review and approve all expenditures by the [Entity Debtors]”
                                                12
                             ATTORNEYS AT LAW




                                                       (id. at 13 (emphasis added)); (3) had the power to “make all inquiries that the Receiver deems
                               LOS ANGELES




                                                13
                                                       necessary to ensure that all distributions by the [Entity Debtors] that would otherwise be paid to
                                                14

                                                15     Pitsicalis are paid to the Hendrix Creditors” (id.); and (4) could “demand, collect, receive and

                                                16     distribute to the Hendrix Creditors all distributions by the [Entity Debtors] that would otherwise be
                                                17     paid to Pitsicalis.” (Id. at 13–14.)8
                                                18
                                                                       (D)     Pitsicalis Promptly Violates the Charging Order
                                                19
                                                               18.     Rather than comply with the Charging Order, following its issuance, Pitsicalis instead
                                                20
                                                       repeatedly and willfully ignored its provisions, which prompted the Hendrix Creditors to file an
                                                21

                                                22     Application for an Order to Show Cause re: Civil Contempt Violations (the “Contempt Motion”).

                                                23     Among other things, Pitsicalis stopped seeking approval from the Receiver for expenditures after

                                                24

                                                25     7
                                                         The Hendrix Creditors are not attaching the Application, Contempt Motion, and respective
                                                       supporting evidence to this instant motion for purposes of brevity and because certain of the
                                                26     information is subject to a protective order entered in the S.D.N.Y. Action and was filed under seal
                                                       in the C.D. Cal Action. To the extent the Court wishes to see any of these documents, the Hendrix
                                                27     Creditors will promptly provide them.
                                                       8
                                                         Indeed, while the Hendrix Creditors’ initial attempt to prevent the transfer of the Lake Sherwood
                                                28     Home failed, it was subsequently determined that a fraudulent conveyance did in fact occur.

                                                                                                        -7-
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                Desc
                                                                                  Main Document    Page 14 of 26


                                                 1     July 2018. (Dkt. No. 79-2, ¶ 4, Ex. 2 [Declaration of Kevin Singer in Support of Application for an
                                                 2     Order to Show Cause re: Civil Contempt Sanctions] (hereinafter, the “Singer Decl.”)).
                                                 3
                                                              19.     Additionally, Pitsicalis willfully and repeatedly caused the Entity Debtors to make
                                                 4
                                                       numerous other payments far in excess of the amounts the Receiver approved for the months of May
                                                 5
                                                       June, and July 2018, for expenses that were neither reviewed nor approved by the Receiver. Indeed,
                                                 6

                                                 7     during each of the three full months for which Pitsicalis sought approval, Pitsicalis withdrew more

                                                 8     than double the approved monthly amount. (Dkt. No. 79-12, ¶¶ 11–16, Exs. 19–24 [Declaration of

                                                 9     Jason Strabo in Support of Application for an Order to Show Cause re: Civil Contempt Sanctions]
                                                10
                                                       (hereinafter, the “Strabo Contempt Decl.”)). Pitsicalis made expenditures of similar amounts for
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       August and September 2018, months for which he received no approval for expenditures of any
                                                12
                             ATTORNEYS AT LAW




                                                       amount. (Singer Decl. ¶ 4, Ex. 2.) Moreover, recent testimony illustrates that Pitsicalis and the
                               LOS ANGELES




                                                13
                                                       Entity Debtors receive large volumes of cash in bags in connection with their business operations.
                                                14

                                                15     (Strabo Contempt Decl. ¶ 3, Ex. 11, pp. 83–84 at 50:19–25; 53:25–54:1; 57:13–19.)

                                                16                    (E)     The Contempt Motion Hearing
                                                17            20.     On December 3, 2018, Judge Phillips conducted a hearing on the Contempt Motion.
                                                18
                                                       At the hearing, Judge Phillips orally indicated that she was holding Pitsicalis in contempt and that, as
                                                19
                                                       a consequence of such contempt, rather than the Receiver simply reviewing and approving all
                                                20
                                                       expenditures of the Entity Debtors, she would transfer to the Receiver financial control over the
                                                21

                                                22     Entity Debtors. (Strabo Decl. ¶ 5.)

                                                23            21.     On January 3, 2019, Judge Phillips granted the Contempt Motion and entered the

                                                24     Contempt Order. In the Contempt Order, Judge Phillips determined that Pitsicalis had committed
                                                25     numerous violations of the Charging Order. Contempt Order at 1. To prevent further violations of
                                                26
                                                       the Charging Order, Judge Phillips ordered, among other things, that: (1) “[n]o expenditures or
                                                27
                                                       distributions of funds shall be made by the [Entity Debtors] unless made by the Receiver or his
                                                28

                                                                                                        -8-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                Desc
                                                                                   Main Document    Page 15 of 26


                                                 1     appointee;” (2) “Pitsicalis shall permanently remove any and all existing signatories and/or
                                                 2     authorities from any financial accounts currently held in the name of the [Entity Debtors]” and have
                                                 3
                                                       them replaced with the Receiver; and (3) Pitsicalis must “(a) provide each person or entity from
                                                 4
                                                       which [the Entity Debtors] receive funds, revenue or payments . . . with the existence and terms of
                                                 5
                                                       this Order” (b) “instruct such person or entity in writing to deliver all such funds, revenue, or
                                                 6

                                                 7     payments to the Receiver” and (c) “deliver to the Receiver documents evidencing his provision of

                                                 8     the notifications.” (Contempt Order ¶¶ 2, 3, 5.) Judge Phillips further ordered Pitsicalis to return to

                                                 9     the Debtors over $100,000 in funds he had wrongfully disbursed from the Debtors, and indicated
                                                10
                                                       that the Hendrix Creditors would be entitled to recover the fees they incurred as a result of
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       Pitsicalis’s malfeasance. (Id. ¶¶ 5, 7.)
                                                12
                             ATTORNEYS AT LAW




                                                              22.      Pitsicalis was obligated to comply with the provisions requiring that he turn over
                               LOS ANGELES




                                                13
                                                       financial control of the Entity Debtors to the Receiver on January 8, 2019, two days before he caused
                                                14

                                                15     the Entity Debtors to file the Entity Debtor Petitions. The Receiver was unable to acquire financial

                                                16     control of the Entity Debtors as a result.
                                                17                     (F)    The S.D.N.Y. Action
                                                18
                                                              23.      Since March 16, 2017, Pitsicalis has also been a party to the S.D.N.Y. Action, which
                                                19
                                                       was also brought to stop Pitsicalis, the Entity Debtors, and other named defendants from improperly
                                                20
                                                       exploiting the intellectual property rights of Jimi Hendrix. (Strabo Decl. ¶ 7.) Since July of 2018,
                                                21

                                                22     Pitsicalis—and, under his control and direction, the Entity Debtors—have been the subject of

                                                23     multiple hearings and numerous sanctions orders arising out of their malfeasance in the S.D.N.Y.

                                                24     Action. (Id.)
                                                25            24.      Among other things, during the pendency of the S.D.N.Y. Action, Pitsicalis installed
                                                26
                                                       and ran anti-forensic software on the Entity Debtors’ computers, which resulted in the deletion of
                                                27
                                                       numerous files and text messages, many of which demonstrably contained subject matter relevant to
                                                28

                                                                                                         -9-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32               Desc
                                                                                   Main Document    Page 16 of 26


                                                 1     that lawsuit. (Strabo Decl. ¶ 13, Ex. HX-9 [S.D.N.Y. Action Dkt. No. 269]). These actions have
                                                 2     resulted in numerous sanctions against Pitsicalis and the Entity Debtors, including entry of an
                                                 3
                                                       adverse inference at any future trial and the award to the Hendrix Creditors of nearly $77,000 in
                                                 4
                                                       attorneys’ fees incurred as a result of prosecuting the spoliation issues. (Id.)9
                                                 5
                                                              25.     Between the C.D. Cal. Action and the S.D.N.Y. Action, the Debtors have been
                                                 6

                                                 7     subjected to what will be in excess of $100,000 in fines, as well as numerous other sanctions, as a

                                                 8     result of Pitsicalis’s far ranging acts of misconduct. (Strabo Decl. at ¶¶ 8-16, Exs. HX-4-HX-12

                                                 9     [S.D.N.Y. Action Dkt. Nos. 172, 188, 194, 213, 218, 269, 275, 279, 285]). Indeed, with regard to
                                                10
                                                       Pitsicalis, on October 26, 2018, Judge Engelmayer noted, “I have had some miscreant actors but
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       your client is in competition for the gold.” (Strabo Decl. at ¶ 16, Ex. HX-13 [S.D.N.Y. Action, Oct.
                                                12
                             ATTORNEYS AT LAW




                                                       26, 2018 Hearing Trans., 207:4–6]).
                               LOS ANGELES




                                                13
                                                              26.     Additionally, even after the court completed its hearings on those issues, it later came
                                                14

                                                15     to light that nearly five months of email messages, occurring during a critical period of time relevant

                                                16     to both the S.D.N.Y. Action and C.D. Cal. Action, including, but not limited to, the time period of
                                                17     the fraudulent conveyance, had been wholesale deleted. (Strabo Decl. ¶ 14, Ex. HX-10 [S.D.N.Y.
                                                18
                                                       Action Dkt. No. 275]). That matter was scheduled for an evidentiary hearing before Judge
                                                19
                                                       Engelmayer regarding potential additional sanctions on January 10, 2019, but has not yet been
                                                20
                                                       brought to a resolution as a consequence of these chapter 11 proceedings. (Id.)
                                                21

                                                22                                              APPLICABLE LAW

                                                23                    (A)     The Court Should Appoint a Chapter 11 Trustee Under Bankruptcy
                                                                              Code Section 1104(a)
                                                24
                                                              27.     Pursuant to section 1104(a) of the Bankruptcy Code, a chapter 11 trustee may be
                                                25
                                                       appointed based upon any one or more of the following grounds:
                                                26

                                                27
                                                       9
                                                        The Entity Debtors and Pitsicalis were also ordered to pay $12,787.50 in sanctions on September
                                                28     19, 2018. (Strabo Decl. ¶ 11, Ex. HX-7 [S.D.N.Y. Action Dkt. No. 213]).

                                                                                                         -10-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                   Desc
                                                                                   Main Document    Page 17 of 26


                                                 1                     (1) for cause, including fraud, dishonesty, incompetence, or gross
                                                                       mismanagement of the affairs of the debtor by current management,
                                                 2                     either before or after the commencement of the case, or similar cause,
                                                 3                     but not including the number of holders of securities of the debtor or
                                                                       the amount of assets or liabilities of the debtor; or
                                                 4
                                                                       (2) if such appointment is in the interests of creditors, any equity
                                                 5                     security holders, and other interests of the estate, without regard to the
                                                                       number of holders of securities of the debtor or the amount of assets or
                                                 6                     liabilities of the debtor.
                                                 7     11 U.S.C. §1104(a) (emphasis added).
                                                 8
                                                               28.     If cause exists to order the appointment of a trustee under section 1104(a)(1) of the
                                                 9
                                                       Bankruptcy Code, the Court has no discretion and must order the appointment of a chapter 11
                                                10
                                                       trustee. See 11 U.S.C. § 1104(a) (stating that “the court shall order the appointment of a trustee”)
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12     (emphasis added); In re Klein/Ray Broadcasting, 100 B.R. 509, 511 (9th Cir. BAP 1987) (“Under
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13     Section 1104 a trial court ‘shall’ appoint a trustee for ‘cause’ or ‘in the best interest of the

                                                14     creditors.’”); In re Oklahoma Refining Co., 838 F.2d 1133, 1136 (10th Cir. 1988) (“Once the court
                                                15     has found that cause exists under § 1104, it has no discretion but must appoint a trustee.”) (citation
                                                16
                                                       omitted).
                                                17
                                                               29.     The Debtors are fiduciaries of their creditors and, as a result, are obligated to refrain
                                                18
                                                       from acting in a manner which could damage their estates or hinder a successful reorganization. See
                                                19

                                                20     In re Marvel Entm’t Group, Inc., 140 F.3d 463, 471 (3d Cir. 1998); In re Bellevue Place Assoc., 171

                                                21     B.R. 615, 623-24 (Bankr. N.D. Ill. 1994). “The willingness of Congress to leave a debtor-in-

                                                22     possession is premised on an expectation that current management can be depended upon to carry
                                                23
                                                       out the fiduciary responsibilities of a trustee. And if the debtor-in-possession defaults in this respect,
                                                24
                                                       Section 1104(a)(1) commands that the stewardship of the reorganization effort must be turned over
                                                25
                                                       to an independent trustee.” In re Marvel, 140 F.3d at 474 (citing In re V. Savino Oil & Heating Co.,
                                                26
                                                       Inc., 99 B.R. at 526).
                                                27

                                                28

                                                                                                         -11-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                  Desc
                                                                                   Main Document    Page 18 of 26


                                                 1            30.     This case is the archetype for what constitutes cause for the appointment of a chapter
                                                 2     11 trustee and then some. Between the fraudulent transfers, the undisclosed business entities, the
                                                 3
                                                       failure to file tax returns or pay taxes, the bags of cash, sanctions, the spoliation of evidence, and the
                                                 4
                                                       adverse inference against the Entity Debtors, the time is ripe for the appointment of a chapter 11
                                                 5
                                                       trustee to oversee the Debtors’ affairs.
                                                 6

                                                 7            31.     As noted above, the transactions undertaken by Pitsicalis involving the Las Vegas

                                                 8     Home and the Lake Sherwood Home constitute fraudulent transfers, an improper comingling of

                                                 9     personal and corporate assets, and breaches of his fiduciary duties to the Entity Debtors. “Diversion
                                                10
                                                       of funds and misuse of corporate assets constitute fraud or dishonesty sufficient to warrant
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       appointment of a trustee under section 1104(a)(1).” In re PRS Ins. Gp., Inc., 274 B.R. 381, 385 (D.
                                                12
                             ATTORNEYS AT LAW




                                                       Del. 2001) (citing In re Bibo, Inc.,76 F.3d 256, 257-258 (9th Cir. 1996)). Given that Pitsicalis
                               LOS ANGELES




                                                13
                                                       orchestrated the fraudulent transfers, he has an obvious conflict-of-interest. He cannot be expected
                                                14

                                                15     to faithfully investigate the transfers and file suit against himself to have the fraudulent transfers

                                                16     disgorged. This conflict-of-interest, alone, is reason to appoint a chapter 11 trustee. See In re Tel-
                                                17     Net Hawaii, Inc., 105 B.R. 594, 595 (Bankr. D. Hawaii 1989). As the Court noted in In re Intercat,
                                                18
                                                       247 B.R. 911, 923 (S.D. Ga. 2000):
                                                19
                                                                      [The president of the debtor] has not suggested that he is or will be
                                                20                    capable of pursuing the aggressive, independent investigation of all the
                                                                      transactions in issue, or that he will prosecute litigation to recover
                                                21                    assets, or sue for the damages sustained by the debtor. Indeed, since
                                                22                    he, his family, or his closely-held corporations are all potential targets
                                                                      of any such litigation, it is impossible to believe that he would do so in
                                                23                    the manner that a disinterested person would.

                                                24     (citations omitted). “A debtor in possession has the fiduciary duty to preserve estate assets for the
                                                25     benefit of creditors. When a debtor in possession is incapable of performing these duties a trustee is
                                                26
                                                       properly appointed.” In re Nautilus of New Mexico, Inc., 83 B.R. 784, 789 (Bankr. D. N.M. 1988).
                                                27

                                                28

                                                                                                         -12-
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                 Desc
                                                                                  Main Document    Page 19 of 26


                                                 1            32.     Moreover, the Debtors’ ongoing infringement of the Hendrix Creditors’ intellectual
                                                 2     property rights presents another independent basis for the appointment of a chapter 11 trustee
                                                 3
                                                       because it is further evidence of Pitsicalis’s dishonesty and gross mismanagement of the Debtors.
                                                 4
                                                       The Debtors’ ongoing infringement gives rise to a post-petition administrative claim that will
                                                 5
                                                       substantially diminish the recovery for all of the Debtors’ creditors in the Chapter 11 Cases. See
                                                 6

                                                 7     generally Reading Co. v. Brown, 391 U.S. 471 (1968); Caradon Doors and Windows, Inc. v. Eagle-

                                                 8     Picher Industries, Inc. (In re Eagle-Picher Industries, Inc.), 447 F.3d 461, 464 (6th Cir. 2006); In re

                                                 9     Cambridge Biotech Corp., 186 B.R. 9, 14 (Bankr. D. Mass. 1995), aff'd, 212 B.R. 10 (D. Mass.
                                                10
                                                       1997), aff'd, 186 F.3d 1356 (Fed. Cir. 1999).
                                                11
MCDERMOTT WILL & EMERY LLP




                                                              33.     “Subsection (a)(1) identifies examples of ‘cause’ including fraud, dishonesty,
                                                12
                             ATTORNEYS AT LAW




                                                       incompetence and gross mismanagement. However, this list is nonexhaustive.” In re Bellevue
                               LOS ANGELES




                                                13
                                                       Place Associates, 171 B.R. 615, 622-623 (Bankr. N.D. Ill. 1994) (citations omitted); see also
                                                14

                                                15     Bankruptcy Code § 102(3) (providing that the terms “includes” and “including” are not limiting).

                                                16     For example, courts have found “cause” for appointment of a trustee where creditors lack confidence
                                                17     in the debtor’s management and where there is acrimony between management and creditors. See In
                                                18
                                                       re Marvel Entertainment Group, Inc., 140 F.3d 463, 473 (3rd. Cir. 1998) (finding that acrimony
                                                19
                                                       constitutes cause when “there is no reasonable likelihood of any cooperation between the parties in
                                                20
                                                       the near future”) (citation omitted); In re Madison Management, 137 B.R. 275, 281 (Bankr. N.D. Ill.
                                                21

                                                22     1992) (“lack of confidence in the debtor’s management may constitute cause”) (citations omitted).

                                                23     In the instant case, based upon Pitsicalis’s misconduct and malfeasance, no creditor or party-interest

                                                24     could have confidence in his ability to competently and fairly administer the estates, faithfully
                                                25     discharge his fiduciary duties, or act in the best interests of the Debtors’ creditors. He has already
                                                26
                                                       been held in contempt for that very conduct, which was prejudicial to the Debtors’ creditors.
                                                27

                                                28

                                                                                                        -13-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                 Desc
                                                                                   Main Document    Page 20 of 26


                                                 1            34.     In addition, courts have held that a debtor’s failure to keep adequate records justifies
                                                 2     the appointment of a chapter 11 trustee. See In re Oklahoma Refining Co., 838 F.2d 1133, 1136
                                                 3
                                                       (10th Cir. 1988) (prepetition activity was considered as part of the court’s determination to appoint a
                                                 4
                                                       chapter 11 trustee). Not only has Pitsicalis failed to properly maintain adequate business and
                                                 5
                                                       financial records for the Debtors, he has been held in contempt for intentionally destroying records
                                                 6

                                                 7     that were subject to ongoing discovery.

                                                 8            35.     Lastly, The Debtors’ failure to file tax returns and pay income taxes for several years

                                                 9     is another example of Pitsicalis’s gross mismanagement of the Debtors, and provides yet another
                                                10
                                                       independent basis for the appointment of a chapter 11 trustee. In re Evans, 48 B.R. 46, 48 (Bankr.
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       W.D. Tex. 1985). As the Evans court noted:
                                                12
                             ATTORNEYS AT LAW




                                                                      The Debtor in this case at bar has a duty to file federal income tax
                               LOS ANGELES




                                                13                    returns. The Debtor has continuously failed and refused to fulfill this
                                                                      duty. The potential impact on the estate as a result of the Debtor's
                                                14
                                                                      continued failure to perform his duties under the code is sufficient
                                                15                    cause for the appointment of a trustee under Sec. 1104(a)(1).

                                                16     Id; see also In re Great Northeastern Lumber & Mill Work Corp., 20 B.R. 610 (Bankr. E.D. Pa.

                                                17     1982) (debtor’s failure to file returns and pay taxes for the prior six years constituted gross
                                                18     mismanagement and “cause” for the appointment of a trustee under Section 1104(a)(1)); In re
                                                19
                                                       Aardvark, 1997 WL 129346, at *4 (D. Del. Mar. 4, 1997) (debtor’s failure to file tax returns among
                                                20
                                                       the factors supporting appointment of trustee).
                                                21
                                                              36.     Notwithstanding all of this, “cause” need not be shown if the appointment of a
                                                22

                                                23     chapter 11 trustee is otherwise in the best interest of creditors. 11 U.S.C. § 1104(a)(2). Among the

                                                24     factors to be considered under section 1104(a)(2) are: (1) the trustworthiness of the debtor; (2) the

                                                25     debtor in possession’s past and present performance and prospects for the debtor’s rehabilitation; (3)
                                                26
                                                       the confidence—or lack thereof—of the business community and of the creditors in present
                                                27
                                                       management; and (4) the benefits derived by the appointment of a trustee, balanced against the cost
                                                28

                                                                                                         -14-
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                   Desc
                                                                                  Main Document    Page 21 of 26


                                                 1     of appointment. Madison Management, 137 B.R. at 282. All of these factors necessitate the
                                                 2     appointment of a chapter 11 trustee in this case. Two federal courts have already documented how
                                                 3
                                                       difficult it has been for the Hendrix Creditors to protect the estate of the late Jimi Hendrix from the
                                                 4
                                                       Debtors’ continued exploitation of the late Jimi Hendrix’s intellectual property through fraudulent
                                                 5
                                                       transfers and undisclosed business entities. Based upon Pitsicalis’s failure to properly comply with
                                                 6

                                                 7     the District Courts’ orders in the D. Wash. Action, the C.D. Cal. Action and the S.D.N.Y. Action, it

                                                 8     is in the best interests of creditors that the Debtors and their estates be commandeered by an

                                                 9     independent party, free from any conflicts-of-interest, who will faithfully discharge his or her duties
                                                10
                                                       and maximize the recovery for creditors.
                                                11
MCDERMOTT WILL & EMERY LLP




                                                                      (B)     In the Alternative, the Court Should Convert this Case Under
                                                12                            Bankruptcy Code Section 1112(b)
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13            37.     If the Court is not inclined to appoint a chapter 11 trustee based on the evidence and
                                                14     legal standard above, then the Chapter 11 Cases are prime candidates for conversion to a chapter 7.
                                                15
                                                       Bankruptcy Code Section 1112(b) states as follows:
                                                16
                                                                      Except as provided in paragraph (2) and subsection (c), on request of a
                                                17                    party in interest, and after notice and a hearing, the court shall convert
                                                                      a case under this chapter to a case under chapter 7 or dismiss a case
                                                18                    under this chapter, whichever is in the best interests of creditors and
                                                19                    the estate, for cause unless the court determines that the appointment
                                                                      under section 1104(a) of a trustee or an examiner is in the best
                                                20                    interests of creditors and the estate.

                                                21     11 U.S.C. § 1112(b) (emphasis added). Thus, under Section 1112(b), where “cause” is shown, the
                                                22     Court shall dismiss or convert a chapter 11 case to a chapter 7 absent “unusual circumstances” and a
                                                23
                                                       showing of certain things like a reasonable likelihood a plan will be confirmed. See 11 U.S.C. §
                                                24
                                                       1112(b)(2). The unusual facts or circumstances must demonstrate that the purposes of chapter 11
                                                25
                                                       would be better served by maintaining the case as a chapter 11 proceeding. In re Incredible Auto
                                                26

                                                27     Sales LLC, No. 06-60855-11, 2007 WL 1100276, at *4 (Bankr. D. Mont. Apr. 10, 2017). Lastly, in

                                                28     determining which option—conversion or dismissal—is in the best interest of creditors, courts

                                                                                                        -15-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                  Desc
                                                                                   Main Document    Page 22 of 26


                                                 1     evaluate the prospects for collection and payment of the claims of creditors. In re Corona Care
                                                 2     Convalescent Corp., 527 B.R. 379, 384 (Bankr. C.D. Cal. 2015).
                                                 3
                                                                 38.   Bankruptcy Code section 1112(b)(4) contains sixteen examples of what constitutes
                                                 4
                                                       “cause” for conversion of a chapter 11 case. Like the examples of “cause” in Bankruptcy Code
                                                 5
                                                       section 1104(a)(1), the examples of cause in Bankruptcy Code section 1112(b)(4) are not exhaustive.
                                                 6

                                                 7     “[T]he precise perimeters of ‘cause’ are intentionally omitted from the statute so as to afford

                                                 8     maximum flexibility and, among other things, to enable a bankruptcy court to dismiss a Chapter 11

                                                 9     case for any reason cognizable to the equity power and conscience of the court as constituting an
                                                10
                                                       abuse of the bankruptcy reorganization process.” In re Hampton Hotel Investors, L.P., 270 B.R.
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       346, 358 (Bankr. S.D.N.Y. 2001) (quoting In re HBA East, Inc., 87 B.R. 248, 258 (Bankr. E.D.N.Y.
                                                12
                             ATTORNEYS AT LAW




                                                       1988)).
                               LOS ANGELES




                                                13
                                                                 39.   Under the above legal standard, a court converted a chapter 11 case where the
                                                14

                                                15     debtor’s business operations were grossly mismanaged and where the debtor was involved in many

                                                16     fraudulent activities prepetition, which only continued post-petition with the disappearance of
                                                17     business records. Incredible Auto Sales, 2007 WL 1100276, at *3, *8 (noting that the “case cries for
                                                18
                                                       conversion”).
                                                19
                                                                 40.   Based on the evidence and legal standard above, the same “cause” that supports the
                                                20
                                                       appointment of a chapter 11 trustee also supports the conversion of the Chapter 11 Cases to cases
                                                21

                                                22     under chapter 7. Further, the Chapter 11 Cases present no unusual circumstances and the Debtors

                                                23     cannot make any of the showings under section 11112(b)(2). Lastly, conversion is preferred over

                                                24     dismissal because the record clearly reflects that the Hendrix Creditors’ prospects of payment on
                                                25     their claims, even with the court-appointed Receiver, have been slim to none.
                                                26
                                                                 41.   It is also well established that bad faith also constitutes additional cause for dismissal
                                                27
                                                       or conversion in the Ninth Circuit. Marshall v. Marshall (In re Marshall), 721 F.3d 1032, 1047–49
                                                28

                                                                                                         -16-
                                                     Case 1:19-bk-10062-VK         Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                 Desc
                                                                                   Main Document    Page 23 of 26


                                                 1     (9th Cir. 2013); In re Marsch, 36 F.3d 825, 828 (9th Cir. 1994); In re Chu, 253 B.R. 92, 95 (S.D.
                                                 2     Cal. 2000). “In determining whether the chapter 11 petition was filed in good faith, the bankruptcy
                                                 3
                                                       court must ascertain ‘whether [the] debtor is attempting to unreasonably deter and harass creditors or
                                                 4
                                                       attempting to effect a speedy, efficient reorganization on a feasible basis.’” Green v. Howard
                                                 5
                                                       Family Trust (In re Green), Nos. NV-15-1349-KiLDO and NV-15-1360-KiLDo, 2016 WL 6699311,
                                                 6

                                                 7     at *8 (B.A.P. 9th Cir. Nov. 9, 2016) (quoting Marsch, 36 F.3d at 828).

                                                 8            42.     The Chapter 11 Cases were filed as an attempt to unreasonably deter and harass the

                                                 9     Hendrix Creditors. The Entity Debtor Petitions were filed days after Pitsicalis was to transfer
                                                10
                                                       financial control of the Entity Debtors to the Receiver, and approximately 25 minutes before he was
                                                11
MCDERMOTT WILL & EMERY LLP




                                                       to appear in person for a sanctions hearing in the S.D.N.Y. Action. Further, neither of the Entity
                                                12
                             ATTORNEYS AT LAW




                                                       Debtor Petitions, which are rife with deficiencies, lists the Hendrix Creditors as one of the 20 largest
                               LOS ANGELES




                                                13
                                                       non-insider creditors holding unsecured claims against the Entity Debtors, despite active litigation
                                                14

                                                15     against the Entity Debtors and other non-debtors. While the circumstances surrounding the Chapter

                                                16     11 Cases sufficiently set forth bad faith on the part of the Entity Debtors and Pitsicalis, courts also
                                                17     take into account a debtor’s prepetition conduct when analyzing whether a debtor has filed a chapter
                                                18
                                                       11 petition in good or bad faith. Burns v. Macgibbon (In re Macgibbon), BAP No. WW-05-1422-
                                                19
                                                       PaNK, 2006 WL 6810935, at *12 (B.A.P. 9th Cir. Aug. 14, 2006). Accordingly, based on the
                                                20
                                                       evidence set forth above, there is more than sufficient cause to convert the Chapter 11 Cases to cases
                                                21

                                                22     under chapter 7, unless the Court is inclined to appoint a chapter 11 trustee.

                                                23                                  [Remainder of page left intentionally blank.]

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                        -17-
                                                     Case 1:19-bk-10062-VK        Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                Desc
                                                                                  Main Document    Page 24 of 26


                                                 1                                                CONCLUSION
                                                 2            WHEREFORE, for each of the reasons stated above, the Hendrix Creditors respectfully

                                                 3     request that the Court issue an order, in the alternative: (i) appointing a chapter 11 trustee who would

                                                 4     oust the Debtors’ management and faithfully oversee the Debtors’ estates; or (ii) converting the

                                                 5     Chapter 11 Cases to cases under chapter 7, under the administration of a chapter 7 trustee.

                                                 6 Dated: January 15, 2019                     McDERMOTT WILL & EMERY LLP
                                                 7

                                                 8
                                                                                               By:     /s/ Jason D. Strabo
                                                 9
                                                                                                       CHARLES E. WEIR
                                                10                                                     JASON STRABO
                                                                                                       KATE M. HAMMOND
                                                11                                                     Attorneys for Movants Experience Hendrix,
MCDERMOTT WILL & EMERY LLP




                                                                                                       LLC and Authentic Hendrix, LLC
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                       -18-
            Case 1:19-bk-10062-VK                  Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                                     Desc
                                                   Main Document    Page 25 of 26


                                                   PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
McDermott Will & Emery LLP, 2049 Century Park East, Suite 3800, Los Angeles, CA 90067


A true and correct copy of the foregoing document entitled (specify): HENDRIX CREDITORS’ NOTICE OF MOTION AND
MOTION FOR ORDER APPOINTING CHAPTER 11 TRUSTEE PURSUANT TO BANKRUPTCY CODE SECTION
1104(a) OR CONVERTING DEBTOR’S CASE TO CHAPTER 7 PURSUANT TO BANKRUPTCY CODE SECTION 1112,
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 15, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Attorney for U.S. Trustee: Russell Clementson, Email: russell.clementson@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 15, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtors:
(1) Andrew Marc Pitsicalis, 410 Upper Lake Road, Lake Sherwood, CA 91361
(2) Purple Haze Properties, LLC, 20720 Ventura Blvd., Suite 200 Woodland Hills, CA 91364
(3) Rockin Artwork, LLC, 20720 Ventura Blvd., Suite 200 Woodland Hills, CA 91364

U.S. Trustee:
(4) U.S. Trustee San Fernando Valley, 915 Wilshire Blvd. Suite 1850 Los Angeles, CA 90017

Creditors:
(5) Angotti Designs, LLC, Laura Angotti, CEO, 3404 Cloudcroft Dr. Malibu, CA 90265
(6) BIC Corporation, Maeve Rothman, Staff Attorney, One BIC Way, Suite 1 Shelton, CT 06484-6299
(7) Carmen Cottone aka Carmen Thomas Andolina aka Carm Cottone dba Partners and Players and Dynasty Gourmet
Foods, 138 Shaemus Drive Rochester, New York 14626
(8) C-Life Group, LTD, Hymie Shamah, President, 1400 Broadway, 7th Floor New York, NY 10018
(9) Crain Law Group, LLC, Michael Owen Crain, Esq, 297 Prince Avenue, Suite 24 Athens, GA 30601
(10) Employment Development Department Bankruptcy Unit, MIC 92E, P.O. Box 826880 Sacramento, CA 94280-0001
(11) Firefly Brand Management LLC Cynthia Modders, Owner/CEO, 8315 Morro Rd. #101 Atascadero, CA 93422
(12) Firefly Brand Managment LLC c/o Cynthia Modders, PO Box 6045 Arnold, CA 95223
(13) Franchise Tax Board Special Procedures, PO Box 2952 Sacramento, CA 95812
(14) Freeze, a division of Central Mills, Charlie Tebele, President, 1400 Broadway, Suite 1605 New York, NY 10018
(15) Grassroots Clothing, LLC Ryan Connolly, CEO, 6900 E 47th Ave., Dr., Suite 100 Denver, CO 80216
(16) Green Cures & Botanical Distributio, Rich Thomas, CFO, 11222 S La Cienega Blvd Inglewood, CA 90304
(17) Internal Revenue Service, Insolvency I Stop, 5022 300 N. Los Angeles St., #4062 Los Angeles, CA 90012-9903
(18) Kurt S. Adler, Inc., Cliff Adler, President, 122 East 42nd St. New York, NY 10168
(19) LeClairRyan, LLP, Christiane Cargill Kinney, Esq., 725 S Figueroa St., Suite 350 Los Angeles, CA 90017
(20) Shukat Arrow Hafer Weber & Herbsman, Dorothy M. Weber, Esq., 494 Eighth Avenue, Suite 600 New York, NY
10001
(21) Kevin Singer, Receivership Specialists, 11150 Olympic Blvd., Ste. 810, Los Angeles, CA 90064
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 1:19-bk-10062-VK                  Doc 8 Filed 01/15/19 Entered 01/15/19 12:23:32                                     Desc
                                                   Main Document    Page 26 of 26


(22) William Pitsicalis, 6250 Telegraph Rd., Apt. 604, Ventura, CA 93003
(23) Jason Blonsky 2305 Tedesca Dr., Henderson, NV 89052
(24) Mike Mclain, 24307 Magic Mountain Pkwy, Ste. 405, Valencia, CA 91355
(25) Christine Flaherty, 4610 Belshire Dr., Las Vegas, NV 89147
(26) Aargon Collection Agency, 8668 Spring Mountain Rd., Las Vegas, NV 89117
(27) Las Vegas Valley Water District, 1001 S. Valley View Blvd., Las Vegas, NV 89153
(28) Nissan/Infiniti, NMAC, P.O. Box 660360, Dallas, TX 75266-0360
(29) Bank of America Attn: FL1-300-01-29, PO Box 25118, Tampa, FL 33633-0900

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 15, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Hon. Victoria S. Kaufman, USBC Central District of California 21041 Burbank Boulevard, Suite 354 / Courtroom 301.
Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 15, 2019               Jason D. Strabo                                                 /s/ Jason D. Strabo
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
